Exhibit 10.60

AMENDMENT TO ASSET PURCHASE AGREEMENT

This AMENDMENT TO ASSET PURCHASE AGREEMENT (the “Amendment”), dated as of
June 18, 2012, is made and entered into by and among Vidara Therapeutics
International Limited, an Irish company (“Purchaser”), Vidara Therapeutics
Holdings LLC, a Delaware limited liability company (“Parent”), Vidara
Therapeutics Research Limited, an Irish company (“Opco”) and InterMune, Inc., a
Delaware corporation (“Seller”). Capitalized terms used herein and not otherwise
defined herein shall have the meaning given such terms in the Agreement (as
defined below).

RECITALS

WHEREAS, Purchaser, Parent, Opco and Seller entered into that certain Asset
Purchase Agreement dated as of May 17, 2012 (the “Agreement”);

WHEREAS, due to a scrivener’s error, the attachment to Section 3.13(c) of the
Seller Disclosure Schedule erroneously set forth the number of “Vials Sold
Canada” and “Vials Sold US”;

WHEREAS, due to a scrivener’s error, Schedule 1.1(d) to the Agreement and
Section 3.7 of the Seller Disclosure Schedule included an agreement which is not
an Assumed Contract; and

WHEREAS, Purchaser, Parent, Opco and Seller desire to amend the Agreement as set
forth herein.

AGREEMENT

NOW, THEREFORE, in consideration of the promises, representations, warranties,
covenants and agreements contained herein and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties hereto, intending to be legally bound hereby, agree as follows:

Section 1.1 Amendments.

(a) The attachment to Section 3.13(c) of the Seller Disclosure Schedule is
hereby amended and restated in its entirety as set forth in Exhibit A hereto.

(b) The following agreement is hereby deleted in its entirety from Schedule
1.1(d) to the Agreement and Section 3.7 of the Seller Disclosure Schedule:
Second Amended and Restated Materials Transfer Agreement between National Jewish
Health and InterMune, Inc. dated November 22, 2010.

Section 1.2 Miscellaneous Provisions.

(a) Article X of the Agreement shall apply hereto mutatis mutandis.

(Signature Pages Follow)



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused the Amendment to be executed as of
the first date written above.

 

VIDARA THERAPEUTICS

INTERNATIONAL LIMITED

By: /s/ Bala Venkataraman Name: Bala Venkataraman Title: Director VIDARA
THERAPEUTICS HOLDINGS LLC By: /s/ Virinder Nohria Name: Virinder Nohria Title:
President

VIDARA THERAPEUTICS

RESEARCH LIMITED

By: /s/ David G. Kelly Name: David G. Kelly Title: Director and Chief Financial
Officer

Signature Page to Amendment to Asset Purchase Agreement



--------------------------------------------------------------------------------

INTERMUNE, INC. By: /s/ John C. Hodgman Name: John C. Hodgman Title: Chief
Financial Officer and Senior Vice President, Finance

Signature Page to Amendment to Asset Purchase Agreement